EX-10.35

CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2001

TENTH INSTRUMENT OF AMENDMENT

Recitals:

1.          

Curtiss-Wright Corporation (“the Company”) has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (“the Plan”).

  2.

The Company caused the Plan to be amended and restated in its entirety,
effective as of January 1, 2001, and has since caused the Plan to be further
amended.

  3.

Subsequent to the most recent amendment of the Plan, it has become necessary to
further amend the Plan to bring the Plan into compliance with certain provisions
of the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) and
Revenue Ruling 2001-62.

  4.

Sections 12.01 and 12.02 of the Plan permit the Company to amend the Plan, by
written instrument, at any time and from time to time.

Amendment to the Plan:

For the reason set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended in the following respects:

1.          

Section 1.23 is amended, effective as of December 31, 2002, by adding the
following sentence at the end thereof:

   

However, when determining the amount of a benefit with an Annuity Starting Date
on or after December 31, 2002, the IRS Mortality Table means the mortality table
prescribed by Revenue Ruling 2001-62.

  2.

Section 7.08 is amended, effective as of January 1, 2002, to read as follows:

    7.08 Rollovers         (a)          

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section, a distributee may elect, at
the time and in the manner prescribed by the Plan

 

--------------------------------------------------------------------------------



 

 

Administrator, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.     (b)          

The following definitions apply to the terms used in this Section:

    

(i)          An “eligible rollover distribution” is any distribution of all or
any portion of the balance to the credit of the distributee, except that an
eligible rollover distribution does not include: any distribution that is one of
a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee’s
designated beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under Section 401(a)(9)
of the Code; and any distribution where all otherwise eligible distributions are
expected to total less than $200;

    

(ii)          An “eligible retirement plan” is an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in Section
403(a) of the Code, a qualified trust described in Section 401(a) of the Code,
an annuity contract described in Section 403(b) of the Code, or an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan;

    

(iii)         A “distributee” includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse; and

    

(iv)         A “direct rollover” is a payment by the Plan to the eligible
retirement plan specified by the distributee.

    

In the event that the provisions of this Section or any part thereof cease to be
required by law as a result of subsequent legislation or otherwise, this Section
or any applicable part thereof shall be ineffective without the necessity of
further amendments to the Plan.

  3.          

Section 14.02(b)(i)(A) is amended, effective as of January 1, 2002, by deleting
the parenthetical phrase “(including any part of any retirement benefits
distributed in the five (5) year period ending on the determination date(s))”
from the first

 

--------------------------------------------------------------------------------



 

sentence thereof and by adding the following sentence after the first sentence
of subparagraph (A) and at the end of sub-paragraph (B):

   

 

In determining the present values of retirement benefits under the Plan for an
employee as of the applicable determination date, the numerator and denominator
shall be increased by the distributions made with respect to the employee under
the Plan and any plan aggregated with the Plan under Section 416(g)(2) of the
Code during the one-year period (five-year period in the case of a distribution
made for a reason other than separation from service, death, or disability)
ending on the applicable determination date and any distributions made with
respect to the employee under a terminated plan which, had it not been
terminated, would have been in the required aggregation group;
  4.          

Section 14.02(b)(i)(C) is amended, effective as of January 1, 2002, by revising
clause (2) to read as follows:

    (2)          

who has not performed services for any Employer maintaining the Plan at any time
during the one-year period ending on the applicable determination date will be
disregarded.

  5.

Section 14.02(b)(v) is amended, effective as of January 1, 2002, to read as
follows:

   

Key Employee:

   

Any employee or former employee (including any deceased employee) who at any
time during the Plan Year that includes the applicable determination date was an
officer of an Employer or an Affiliated Employer having compensation greater
than $130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), a 5-percent owner (as defined in Section
416(i)(1)(B)(i) of the Code) of an Employer or an Affiliated Employer, or a
1-percent owner (as defined in Section 416(i)(1)(B)(ii) of the Code) of an
Employer or an Affiliated Employer) having compensation greater than $150,000
(the determination of who is a key employee shall be made in accordance with
Section 416(i) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder) where applicable on the basis of the
Employee’s remuneration which, with respect to any Employee, shall mean the
wages salaries, and other amounts paid in respect of such Employee by the
Employer or an Affiliated Employer for personal services actually rendered,
determined before any pre-tax contributions under “qualified cash or deferred
arrangement,” as defined under Section 401(k) of the Code and its applicable
regulations, or under a “cafeteria plan” as defined under Section 125 of the
Code and its applicable regulations, or under a “qualified transportation
fringe,” as defined in Section 132(f) of the Code and its applicable
regulations, and shall include, but not by way of limitation, bonuses, overtime
payments, and

 

--------------------------------------------------------------------------------



 

commissions; and shall exclude deferred compensation, stock options, and other
distributions which receive special tax benefits under the Code.

  6.          

Section 14.03(a) is amended, effective as of January 1, 2002, by deleting
paragraph (c), by renumbering paragraphs (d) and (e) as paragraphs (c) and (d),
respectively, by deleting the first sentence of paragraph (a) and by adding the
following sentences in its place:

   

Notwithstanding any other provision in the Plan to the contrary, except as
otherwise provided in Subsections (c), (d) and (e) of this Section 14.03, a
Participant who is a Non-Key Employee and has completed one thousand (1,000)
Hours of Service will accrue a benefit (to be provided solely by the Company
contributions and expressed as a Life Annuity commencing at Normal Retirement
Age) of not less than two (2%) percent of his or her highest average
Compensation for the five (5) consecutive years for which the Participant had
the highest Compensation multiplied by the number of Years of Vesting Service,
not in excess of ten (10), during the Plan Years for which the Plan is
top-heavy. For purposes of the preceding sentence, Years of Vesting Service
shall be disregarded to the extent that such Years of Vesting Service occur
during a Plan Year when the Plan benefits (within the meaning of section 410(b)
of the Code) no Key Employee or former Key Employee.

   

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

 

--------------------------------------------------------------------------------